UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6792


ALAN DUANE ROSE,

                    Petitioner - Appellant,

             v.

WARDEN LARRY CARTLEDGE,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Kaymani Daniels West, Magistrate Judge. (5:16-cv-03394-BHH-KDW)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alan Duane Rose, Appellant Pro Se. Alphonso Simon, Jr., Assistant Attorney General,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alan Duane Rose seeks to appeal the magistrate judge’s order granting his request

to proceed in forma pauperis and directing the respondent to file an answer to the

petition. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Rose seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny Rose’s motion for review and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            DISMISSED




                                           2